DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14, the limitation “the grounding block is secured to an unapertured area of the frame member such that the grounding block spans over no aperture within the frame member” is unclear.  
The examiner interprets as “the grounding block is secured to a solid planar area of the frame member such that the grounding block place over the solid planar area within the frame member” for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lapointe (US 6,250,975).
Regarding claim 1, Lapointe disclose an electrified vehicle assembly, comprising:
a grounding block (22, Fig 2A) secured to a frame member (20) of an electrified vehicle (abstract), the grounding block including a bore (22b) configured to receive a fastener (24) to hold a grounding strap connector (30) relative to the grounding block (22), the grounding block is secured to a solid planar area of the frame member such that the grounding block place over the solid planar area within the frame member.

Regarding claim 12, Lapointe discloses wherein the grounding strap connector (30) is configured to provide a ground path (col 1, lines 59-60) to the vehicle frame, the ground path grounding a traction battery (col 1, lines 10-12) to the vehicle frame.

Regarding claim 13, Lapointe discloses wherein the fastener (24) holds the grounding strap connector (30) in direct contact with the grounding block (22).



Claims 1, 5-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Modina (US 6599137).
Regarding claim 1, Modina disclose an electrified vehicle assembly, comprising: 
a grounding block (10, Fig 8) secured to a frame member of an electrified vehicle (col 3, lines 20-23), the grounding block including a bore (18, Fig 8) configured to receive a fastener (64) to hold a grounding strap connector (14) relative to the grounding block (10), the grounding block is secured to a solid planar area of the frame member such that the grounding block place over the solid planar area within the frame member.

Regarding claim 5, Modina further discloses the grounding strap connector (14) and the fastener (64), the grounding strap connector (14) held directly against the grounding block (10) by the fastener (64).

Regarding claim 6, Modina further discloses a locating system (24) that locates (Fig 8) the grounding strap connector (14) relative to the grounding block (10).

Regarding claim 7, Modina further discloses the bore (18) disposed along an axis (see Fig 5), wherein the locating system (24) is configured to locate the grounding strap connector circumferentially (Fig 5) about the axis relative to the grounding block (10).

Regarding claim 8, Modina further discloses wherein the locating system includes an aperture (20, Fig 2) that receives a tang (24, Fig 2), the tang at least partially received within the aperture to limit circumferential movement (24 is an anti-rotation tab) of the grounding strap connector (14) relative to the grounding block (10).

Regarding claim 9, Modina further discloses the aperture is provided within the grounding block (10), wherein the tang (24) is part of the grounding strap connector (14, Fig 2).

Claims 1, 5, 10-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Saje (US 2015/0087168).

Regarding claim 1, Saje discloses an electrified vehicle assembly, comprising: 
a grounding block (211, Fig 4A) secured to a frame member (2) of an electrified vehicle (50), the grounding block including a bore (101) configured to receive a fastener (6) to hold a grounding strap connector (105) relative to the grounding block (211), the grounding block is secured to a solid planar area of the frame member such that the grounding block place over the solid planar area within the frame member.

Regarding claim 5, Saje discloses the grounding strap connector and the fastener, the grounding strap connector (105) held directly against the grounding block (211) by the fastener (6).

Regarding claim 10, Saje further discloses the grounding block (211) extends from a first side that contacts the vehicle frame (2) to an opposite second side that is placed against the grounding strap connector (105), wherein an area of the first side is greater than an area of the second side (as shown in Fig 4A).

Regarding claim 11, Saje further discloses a radially extending flange (106) of the grounding block, the radially extending flange near the vehicle frame (as shown in Fig 4B), wherein radially is with reference to a longitudinal axis of the bore (Fig 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe (US 6,250,975) in view of Saje (US 2015/0087168).
LaPointe substantially disclosed the claimed invention except the frame member has a hollow cross section, at least one internal surface that faces the hollow cross section, and at least one external surface that faces away from the hollow cross-section. 
Saje teaches a frame member (2, Fig 2) having a hollow cross section (Fig 2), at least one internal surface that faces the hollow cross section, and at least one external surface that faces away from the hollow cross-section (Fig 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the frame member 20 of LaPointe, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe (US 6,250,975) in view of Zhang et al. (CN 210272702).
LaPointe substantially disclosed the claimed invention except the bore is unthreaded prior to receiving the fastener, the fastener being a thread-cutting fastener. 
Zhang et al. teach a grounding block (2) with unthreaded bore prior to receiving the fastener, wherein the fastener is a thread-cutting fastener (self-tapping bolt). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the grounding block with unthreaded bore and a self-tapping fastener of LaPointe for preventing problems of cross-threading or misalignment.

Claims 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe (US 6,250,975) in view of Zhang et al. (CN 210272702).
The method claims are deemed inherent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2832